DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered. 
Claims 1, 8, 14, 17, and 20 are amended in response to the last office action. Claims 1-20 are pending. Sanches, Bruskotter et al, Bard et al, and Yagita were cited, previously.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 recites the limitation “the kiosk” in line 8 and line 10.  There is insufficient antecedent. 
Claim 14 recites the limitation “the lower function mode” in line 10.  There is insufficient antecedent. 
Claim 17 recites the limitation “the kiosk” in line 10 and line 12.  There is insufficient antecedent. 
Claim 17 recites the limitation “the lower function mode” in line 12.  There is insufficient antecedent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 8-12 are rejected under 35 U.S.C. 102(e) as being anticipated by Sanches [US 2009/0159661 A1].
		As to claim 8, Sanches teaches a kiosk device management system, comprising: 
a device management module configured to generate a first device status code, the device status code comprising data indicative of a failure condition of a kiosk device [e.g., “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037; “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058];

a model registry configured to receive the first device status code from the event bus and store the first status code as current status data for a device model corresponding to the kiosk device in the failure condition [e.g., “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface.  For example, the error recovery agent 90 registers with the card reader device 18a so that the agent 90 is notified when the card reader device 18a receives a card from a customer; similarly, the agent 90 registers with the cash dispenser device 18f so that the agent is notified when the cash dispenser device 18f is counting cash for dispensing to a customer; the agent 90 also registers with the cash depository 18g so that the agent 90 is notified by the cash depository 18g when cash has been received, and the like” in paragraph 0063], 

issue a command for the kiosk application to enter a lower function mode based at least in part on the first status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035; “When a fault is detected prior to step 226 then the error recovery agent 90 implements the pre-deposit recovery process 300” in paragraph 0097; “The error recovery agent 90 then accesses a screen repository 92 (FIG. 2) within the agent 90 (step 304) to locate a card removal screen, and then presents the card removal screen on the display 18c (step 306).  The card removal screen informs the customer: (i) that the ATM has to go out of service” in paragraph 0099; “Once the card has been removed by the customer, the error recovery agent 90 presents an out-of-service screen on the display 18c indicating that the ATM 10 cannot be used at present (step 310).  If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be instructed to capture the customer's card” in paragraph 0101], the kiosk device conducting additional transactions in the lower function mode [e.g., MONITOR COMMUNICATIONS 314, PRE-DEPOSIT RECOVERY PROCESS 300 in fig. 6A; MONITOR COMMUNICATIONS 352, DEPOSIT RECOVERY ORICESS 320 in fig. 6B; “The error recovery agent 90 then attempts to contact the Web server 112 (which may be implemented by monitoring the network connection 18i to detect when communications are restored) (step 314)” in paragraph 0103];

As to claim 9, Sanches teaches the model registry is configured to issue a command to: re-initialize the failing kiosk device; obtain a second status code from the re-initialized kiosk device, the status code indicative of normal device operation; and store the second status code as current status data for the device model corresponding to the re-initialized kiosk device [e.g., “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104; “Once communications are restored (step 354), the error recovery agent 90 uploads the electronic record (either the cancellation record or the completion record, depending on the choice made by the customer at step 328) to the Web server 112 (step 356).  This is performed either directly or via the Web browser 80” in paragraph 0117; “The error recovery agent 90 then returns control of the ATM 10 back to the Web browser 80 (step 318).  The Web browser 80 defaults to step 202 of normal process 200, which involves presentation of the welcome screen” in paragraph 0105; “The error recovery agent 90 then attempts to contact the Web server 112 (which may be implemented by monitoring the network 
As to claim 10, Sanches teaches the model registry is configured to issue a command for the kiosk application to enter another function mode based at least in part on the second status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035].
As to claim 11, Sanches teaches the device management module is configured to generate the re-initialization command [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058; “If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be 
As to claim 12, Sanches teaches wherein the model registry is configured to receive first device status code asynchronously [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanches [US 2009/0159661 A1] in view of Bruskotter et al [US 2005/0182681 A1].
		As to claims 1 and 20, Sanches teaches a method of providing device management services in a kiosk system having a kiosk application that provides a 
		receiving a first device status code in a model registry of the kiosk system via an event bus, the device status code comprising data indicative of a failure condition of a kiosk device [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058; “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface.  For example, the error recovery agent 90 registers with the card reader device 18a so that the agent 90 is notified when the card reader device 18a receives a card from a customer; similarly, the agent 90 registers with the cash dispenser device 18f so that the agent is notified when the cash dispenser device 18f is counting cash for dispensing to a customer; the agent 90 also registers with the cash depository 18g so that the agent 90 is notified by the cash depository 18g when cash has been received, and the like” in paragraph 0063; “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037];	

		issuing a command for the kiosk application to enter a lower function mode based at least in part on the first status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035; “When a fault is detected prior to step 226 then the error recovery agent 90 implements the pre-deposit recovery process 300” in paragraph 0097; “The error recovery agent 90 then accesses a screen repository 92 (FIG. 2) within the agent 90 (step 304) to locate a card removal screen, and then presents the card removal screen on the display 18c (step 306).  The card removal screen informs the customer: (i) that the ATM has to go out of service” in 
		conducting additional transactions via the kiosk device in the lower function mode [e.g., MONITOR COMMUNICATIONS 314, PRE-DEPOSIT RECOVERY PROCESS 300 in fig. 6A; MONITOR COMMUNICATIONS 352, DEPOSIT RECOVERY ORICESS 320 in fig. 6B; “The error recovery agent 90 then attempts to contact the Web server 112 (which may be implemented by monitoring the network connection 18i to detect when communications are restored) (step 314)” in paragraph 0103]; 
		generating a re-initialization command for the failing kiosk device [e.g., “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104]; and
		transmitting the re-initialization command to the failing kiosk device [e.g., “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104; “Once communications are restored (step 354), the error recovery agent 90 uploads the electronic record (either the cancellation record or the completion record, depending on the choice made by the customer at step 328) to the Web server 112 (step 356).  This is performed either directly or via the Web browser 80” in paragraph 0117].
 For example, an increasing number of grocery stores and retail outlets include automated checkout lines where customers can utilize barcode scanners, credit card readers, and money accepting/dispensing machines in a self-service environment.  More recently, certain fast food restaurants have experimented with touch screen kiosks where customers can 
enter their own orders” in paragraph 0005]. Therefore, it would have been obvious to one of ordinary skill in the art to modify to combine the two teachings of Sanches and Bruskotter et al because they both teach the kiosk system having the kiosk application for the customer operated quick service interface and Bruskotter et al’s teaching above including the kiosk application for the customer operated quick service restaurant ordering interface would increase applicability for the kiosk system of Sanches.
As to claim 2, the combination of Sanches and Bruskotter et al teaches re-initializing the failing kiosk device; obtaining a second status code from the re-initialized kiosk device, the status code indicative of normal device operation; and storing the second status code as current status data for the device model corresponding to the re-initialized kiosk device [e.g., “Once communications are restored (step 316), the error recovery agent 90 uploads the electronic record to the Web server 112 (either directly or via the Web browser 80)” in paragraph 0104, “The error recovery agent 90 then returns control of the ATM 10 back to the Web browser 80 (step 318).  The Web browser 80 defaults to step 202 of normal process 200, which involves presentation of the welcome 
As to claim 3, the combination teaches issuing a command for the kiosk application to enter another function mode based at least in part on the second status code [e.g., “According to an eighth aspect of the invention there is provided a self-service terminal operable in a first mode of operation in which a remote server controls the terminal, and operable in a second mode of operation in which a local program controls the terminal instead of the remote server in the event of an error condition arising” in paragraph 0035 of Sanches].
As to claim 4, the combination teaches wherein the first device status code received in the model registry of the kiosk system is sent to the model registry from a device management module via the event bus [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058 of Sanches].
As to claim 5, the combination teaches wherein the re-initialization command is generated by a device management module in the kiosk system [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “If the customer does not remove his/her card within a predetermined period, then the card reader 18a may be instructed to capture the customer's card” in paragraph 0101, “The steps taken may be recorded in the electronic record as: ‘start, card inserted, cash counted, failure, cash presented, cash removed, card returned, card taken, end’” in paragraph 0119 of Sanches].
As to claim 6, the combination teaches wherein the first device status code is received in the model registry asynchronously [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 then writes an electronic record to the disk drive 36, and optionally instructs the journal printer 18h to print a record (step 312).  The record (written electronically and printed by the journal printer 18h) includes the account number retrieved from the status table 120, the time at which the failure occurred, the date on which the failure occurred, the type of error (if known), and the action taken (card returned to the customer, card captured, card jammed in card reader 18a, or the like) in paragraph 0102 of Sanches].
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanches and Bruskotter et al as applied to claim 1 above, and further in view of Bard et al [US 2007/0035763 A1].
As to claim 7, the combination of Sanches and Bruskotter et al do not explicitly teach, however Bard et al teach wherein the first device status code comprises a low paper status code and the kiosk device comprises a printing device [e.g., “The operation of each print station may be constantly or periodically monitored 64 by the job management server or another monitoring system to ensure that it is properly functioning.  If, for instance, the system determines 66 that a print system kiosk does not have enough supply of paper and/or toner to produce a high quality document for a particular print job, the screen may display the number of copies the print station's supply can support, request the customer to change the printing parameters, request the customer to re-submit the print job request, or direct the customer to another nearby kiosk” in paragraph 0046; “Referring to FIG. 4, the system may monitor 80 parameters for the print station such as toner level, paper level, paper jam, power failure and other aspects that may indicate that service is or will be required.  If the parameter is found to be within a service level, the print station monitoring system may notify 82 a remote monitoring system that service is required” in paragraph 0050]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify to implement Bard et al’s teaching above in order to increase reliability and/or efficiency in operating the kiosk system having a printer of the combination. 
 Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanches [US 2009/0159661 A1] in view of Bard et al [US 2007/0035763 A1].
	As to claim 13, Sanches does not explicitly teach, however Bard et al teach wherein the first device status code comprises a low paper status code and the kiosk device comprises a printing device [e.g., “The operation of each print station may be .
Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagita [US 2006/0139690 A1] in view of Sanches [US 2009/0159661 A1].
	As to claims 14 and 17, Yagita teaches a method of managing a system, the method comprising:
		identifying a first device that has limited functionality [e.g., as indicated “At step S1201, when the job control print service 322 detects that an error has occurred in the network printer 105” in paragraph 0131, the printer is not printable; “It is conceivable to 
		searching, via a model registry, for a second device that provides at least a portion of the functionality typically provided by the first device [e.g., “It is conceivable to start substitute printing if an error such as paper out occurs in a device after group printing is started as described above” in paragraph 0129; “At step S1203, it is notified that the printer error has occurred, based on information in the print job information tables 501 retrieved at step S1202, and a substitution notification dialog is displayed for prompting an operation user to perform substitute printing by a different printer” in paragraph 0133];
		switching services to the second device if the second device is found [e.g., “At step S1203, it is notified that the printer error has occurred, based on information in the print job information tables 501 retrieved at step S1202, and a substitution notification dialog is displayed for prompting an operation user to perform substitute printing by a different printer.  The document names 503 of the jobs registered with the print queue 401 and the printer name 602 in the print queue information 601 registered with the job control print service 322 are displayed in the substitution notification dialog.  The operation user selects a job to be printed by a different substitute printer and the substitute printer in the substitution notification dialog.  If the user does not specify substitute printing, he performs an operation of closing the dialog without performing any other operation” in paragraph 0133]; and
		causing the system to provide a message of notifying a customer of the limited functionality [e.g., “This dialog notifies a user that a printer error has occurred, and the 
		conducting additional transactions via the system in the lower function mode [e.g., “(1) If an error is caused on a device, such as paper out, during printing of grouped jobs, the grouping is released, and substitute printing is performed to print each job individually” in paragraph 0049; “It is conceivable to start substitute printing if an error such as paper out occurs in a device after group printing is started as described above.  However, if substitute printing is performed for a group constituted by jobs, in group printing, there is a possibility that a part of the jobs cannot be printed on a substitute device due to the paper size or the like” in paragraph 0129].
		Yagita does not teach the system utilizing a printer is being a kiosk system. Sanches teaches a system utilizing a printer being a kiosk system [e.g., “A plurality of customer interface devices may be provided, including media receiving devices listed in the preceding sentence.  The customer interface devices may also include a receipt printer, a statement printer, an encrypting keypad, a barcode scanner, and the like” in paragraph 0011]. Sanches teaches the system is being a kiosk system [e.g., “Common examples of SSTs include automated teller machines (ATMs), information kiosks, financial services centers, bill payment kiosks, lottery kiosks, postal services machines, check-in and check-out terminals such as those used in the hotel, car rental, and airline industries, retail self-checkout terminals, vending machines, and the like” in paragraph 0003]. Therefore, it would have been obvious to one of ordinary skill in the art at the 
As to claim 15, the combination of Yagita and Sanches teaches receiving, via an event bus, a notification related to the discovered second device from the model registry; and generating, at the module registry, a device model based on the received information [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037 of Sanches].
As to claim 16, the combination teaches receiving, at a device management module, status codes from the second device, and sending a command to the discovered second device from the device management module, based on the received status code [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with 
As to claim 18, the combination teaches the module registry configured to receive the information indicative of the second device from the event bus, and generate a device model based on the received information [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037 of Sanches].
As to claim 19, the combination teaches receiving, at a device management module, status codes from the second device, and sending a command to the second device from the device management module, based on the received status code [e.g., “This CEN XFS interface is used to instruct the devices 18 to perform operations, and is also used to obtain device status and fault management information” in paragraph 0058, “The error recovery agent 90 monitors the devices 18 within the ATM 10, and records the status of at least some of the devices 18 and events taking place by registering with those devices to receive event notifications via a CEN XFS interface” in paragraph 0063, “The error condition may relate to communications with the remote server, failure of a device within the self-service terminal, or the like” in paragraph 0037 of Sanches].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sadler [US 6,408,407 B1] teach a kiosk system having a printer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        12/2/2021